Stephens, J.
1. The “sale-in-bulk act” of this State (Civil Code, 1910, §§ 3226-9) applies only to sales of “ any stock of goods, wares, or merchandise in bulk ” by a merchant, trader, or dealer in such articles. A bona fide purchaser for value of any stock of “goods, wares, or merchandise in bulk ” from a vender who is not such a merchant, trader, or dealer acquires good title to the property, even though he has not complied with the terms of this act. See, in this connection, Civil Code (1910), §§ 4120, 3225; Cooney v. Sweat, 133 Ga. 511, 512 (66 S. E. 257, 25 L. R. A. (N. S.) 758).
2 Where in a claim case the defendant in fi. fa. was a merchant, trader, *370or dealer in merchandise contemplated in the act, and had made a sale of his stock of goods, wares, or merchandise in bulk which was fraudulent for failure to comply with the terms of this act, a claimant who had bona fide and for value afterwards purchased such stock of goods, wares, or merchandise in bulk, without notice of such fraudulent sale, from another party who was not a merchant, trader, or dealer in merchandise in such property, acquired good title to the property.
Decided March 4, 1921.
Certiorari; from Laurens superior court — Judge Kent. January 27, 1920.
William Brunson, Larsen & Croclcett, for plaintiff.
3. The verdict and judgment as rendered for the claimant being authorized under the law and the evidence, the trial judge did not err in overruling the certiorari.

Judgment affirmed.


Jenkins, P. J., mid Bill, J., concur.